        Case 1:20-cv-05642-JPC-SLC Document 24 Filed 12/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                         12/14/2020
---------------------------------------------------------------------X
                                                                     :
VECTOR MEDIA GROUP, INC.,                                            :
                                                                     :
                                             Petitioner,             :
                                                                     :   Case No. 1:20-cv-05642(JSR)
         - against -                                                 :
                                                                     :   JUDGMENT
MYLOCKER.COM, LLC, d/b/a                                             :
MYLOCKER.NET, and ALL AMERICAN                                       :
MANUFACTURING AND SUPPLY,                                            :
                                                                     :
                                             Respondents.            :
                                                                     :
---------------------------------------------------------------------X

                 Petitioner, Vector Media Group, Inc. (“Vector”), having commenced this action

on May 26, 2020 by way of a Verified Petition in the Supreme Court of the State of New York,

County of New York, and this action having been removed to this Court on July 21, 2020 by way

of a Notice of Removal filed by Respondents MyLocker.Com, L.L.C. d/b/a My Locker.Net

(“MyLocker”) and All Americanlook, Inc. a/k/a All American Manufacturing and Supply (“All

American”) (Dkt. No 1) under the above caption, and the Verified Petition seeking to confirm

the Arbitration Award dated March 17, 2020 and for entry of judgment against Respondents

for non-payment of invoices for services rendered by Vector under the parties’ contract; and the

issues having been duly presented, and the Court (Hon. Jed S. Rakoff, U.S.D.J.) having, after due

deliberation, issued a Memorandum Order on September 8, 2020 granting Vector’s Verified

Petition to confirm the Arbitration Award and granting Vector’s request for post-judgment

interest at the statutorily specified rate (Dkt. No. 15);

                 NOW, it is
          Case 1:20-cv-05642-JPC-SLC Document 24 Filed 12/14/20 Page 2 of 2




                      ADJUDGED that Petitioner Vector Media Group, Inc., a New York corporation

with a place of business at 99 Madison Avenue, 10th Floor, New York, New York 10016, does

recover of Respondent All Americanlook, Inc. a/k/a All American Manufacturing and Supply, a

Pennsylvania corporation with a principal place of business located at 495 E. Erie Ave.,

Philadelphia, Pennsylvania 19134, the sum of Seven Thousand Two Hundred Ten Dollars and

Nineteen Cents ($7,210.19), plus post-judgment interest thereon at the statutory rate, in

accordance with 28 U.S.C. § 1961, from the date judgment is entered until the date judgment is

paid.

                      There being no just reason for delay, the Clerk of the Court is hereby directed to

enter this Judgment against Respondent All Americanlook, Inc. a/k/a All American

Manufacturing and Supply forthwith and without further notice.




         SO ORDERED.
                                                                ___________________________
         Date: December 14, 2020                                JOHN P. CRONAN
                  New York, New York                            United States District Judge




                                                       2
081605.00013 Litigation 15695525v1
